Citation Nr: 1735004	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to a compensable evaluation for a nasal septum resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to April 1970 and from February 1980 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In his November 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before the Board.  In a subsequent January 2013 statement, he withdrew such request.  In March 2015, the appeal was remanded for further development.

The matter of an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's nasal septum resection has not been manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable rating for nasal septum resection have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Codes 6599-6502 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

With respect to the increased rating claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development actions of the AOJ have substantially complied with the Board's March 2015 remand instructions; the April 2015 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire (nasal examination) report is of record.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 C.F.R. § 1155; 38 C.F.R. §§ 4.1, 4.20.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The present appeal for an increased rating was initiated from the Veteran's July 2010 claim for an increased rating.  The issue of entitlement to an increased rating requires consideration of a period beginning 1 year prior to the July 2010 claim; thus, the period for consideration begins in July 2009.  (The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).)

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

The Veteran's service-connected nasal septum resection is rated under 38 C.F.R. § 4.97, Diagnostic Code 6599-6502.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code (Code) 6599 refers to an unlisted disability of the respiratory system.  Code 6502 pertains to traumatic deviation of the nasal septum, which is rated based on obstruction of the nasal passage.  

Under Code 6502, a 10 percent evaluation is assigned when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  No other evaluation for this disability is provided.  38 C.F.R. § 4.97.

At the September 2010 VA examination, the problem at the time of examination was "poor airflow thru the nose; mouthbreaths usually."  The symptoms were nasal congestion and frequent breathing difficulty.  On physical examination, there was septal deviation and no evidence of sinus disease, nasal obstruction, polyps, tissue loss, scarring or deformity of the nose.  The impact of this disability on the Veteran's usual daily activities was an inability to sleep restfully.  The diagnosis was nasal septal deviation.  

In November 2014, the Veteran, through his representative, asserted that his nasal condition had worsened since the September 2010 examination and a new examination to determine the current severity of his disability was warranted.  

On August 2015 VA nasal examination, the diagnosis was deviated nasal septum and the Veteran complained that he was unable to breathe as easily from the right nostril as the left.  On examination, at least 50 percent of the nasal passage on both sides were not obstructed due to traumatic septal deviation and neither the right nor the left side were completely obstructed due to traumatic septal deviation.  There were no other pertinent physical findings, scars, complications, conditions, signs and/or symptoms related to the Veteran's deviated nasal septum.  

VA treatment records throughout the appeal period show no treatment in connection with the Veteran's nasal septum resection; however, these records show complaints of shortness of breath (SOB), pulmonary function testing, diagnosis of chronic obstructive pulmonary disease (COPD) and prescriptions for inhalers (Budesonide/Formoterol and Albuterol) and home oxygen.  

Based on the evidence, the Board finds that a compensable rating under Code 6502 for nasal septum resection is not warranted as the objective evidence does not demonstrate 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.  The September 2010 and August 2015 VA examinations clearly found that there was no partial or complete obstruction of either nostril.  

The Board has also considered the applicability of other rating criteria.  Specifically, Code 6504, pertaining to loss of part of, or scars of, the nose, is not warranted as the VA examinations show that the Veteran did not have scarring or obvious disfigurement of the nose.  Additionally, although the Veteran is in receipt of treatment for shortness of breath and COPD, service connection has not been granted for diseases of the trachea and bronchi (which include Code 6604 for COPD).  Other than complaints of poor airflow through the nose and nasal congestion, the September 2010 and April 2015 examination reports found no impairment of the nose or either nostril.  There was no sinus, larynx or pharynx impairment.  As such, there are no other diagnostic codes which would permit an increased rating for the Veteran's service-connected nasal septum resection.   

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, here, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria for rating traumatic nasal septum deviation are the most probative evidence with regard to evaluating the symptoms related to the Veteran's nasal septum resection.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the nasal septum resection.  

Further, as the medical evidence shows that the symptoms related to the Veteran's nasal septum resection have been stable throughout the appeal period, there is no indication that this disability has warranted other than the currently assigned noncompensable rating at any time during appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, 21 Vet. App. 505.

In view of the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable rating for his service-connected nasal septum resection.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.

Other Considerations

In this case, consideration of a referral for extraschedular consideration has not been reasonably raised by the Veteran or the record, to include as a result of a combination of service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As such, further discussion of extraschedular ratings is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Further, a claim for a total disability rating based on individual unemployability (TDIU) is not raised in this case.  The evidence does not indicate, and the Veteran does not contend, that he is unable to work due to his nasal septum resection alone.  Although the September 2010 VA examiner noted the functional impact of the Veteran's nasal septum resection as inability to sleep restfully, there is no indication of functional impairment due to the nasal septum resection which is suggested to cause unemployability.  Notably, the April 2015 VA examination report noted no functional impact.  Based on the above, the Board finds that a claim for TDIU based solely on the Veteran's nasal septum resection has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal seeking a compensable evaluation for a nasal septum resection is denied.



REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claim for an increased rating for bilateral hearing loss.  

VA treatment records show that, during the appeal period, the Veteran has been referred for non-VA audiology care by his VA treatment providers.  Specifically, these records show that the Veteran was referred for non-VA audiology consultation in June 2011, January 2014 and April 2014.  Such treatment records may contain pertinent information and must be secured (VA records are constructively of record).

Accordingly, the case is REMANDED for the following action:

1.  Please undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include records of the non-VA audiology consultations to which he was referred by his VA treatment providers.

2.  After completing the above, and any other development deemed necessary (including obtaining an updated VA audiology examination), readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


